DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application number 16/490,509 filed on 8/30/2019.
Claims 1-12 are currently pending and have been examined.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 5/8/2020 and 9/24/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the IDSs were considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of collecting information, classifying regions, adjusting and dividing zones and their boundaries, gathering travel details, choosing pickup and drop-off zones, and transmitting the zones to a user.
This method of collecting, classifying, adjusting and dividing, gathering, choosing, and transmitting, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting that it is implemented on a server or user device nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the server mentioned in the collecting step the process of collecting information is a mental one 
This judicial exception is not integrated into a practical application. The claims implement one additional element, a server component to perform the collecting, classifying, adjusting and dividing, gathering, choosing, and transmitting of information. It does not add a meaningful limitation to the abstract idea because it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer component to perform the collecting, classifying, adjusting and dividing, gathering, choosing, and transmitting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
As per Claims 6-12 these claims depend on Claim 5 and merely clarify this mental process without adding additional limitations that would amount to significantly more than the abstract idea. Accordingly, these claims are also rejected under 35 U.S.C. § 101.
Examiner’s note: This rejection may be overcome by adding in a step where the autonomous vehicle acts on the information transmitted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Simpson (US 20200219017 A1) in view of Nagarajan (US 20200286003 A1)
Regarding Claim 1, Simpson teaches:
A total management system using a user interface (UI)/user experience (UX) for zone-based mobility service recommendation and dynamic drop-off location setting (Abstract)
a server configured to divide a service area into zones of various sizes (See Figs 3 & 4, referred to as hubs in the spec see ¶ 24: In some embodiments, the functions may include the user directing the GUI to place a user profile in a virtual hub so that they may participate, transact or trade a combination of virtual hub transportation routes as a forward commodity for transportation or freight capacity)
provide currently available mobility services (Fig 10; ¶ 153: In some embodiments, virtual hub transportation capacity unit constraint and no arbitrage selections 1010 may include a subset or superset thereof: cheapest route 1011; single mode 1012; multi-mode 1013; fastest route 1014; most scenic 1015; highest rating 1016; most available 1017) and corresponding pick-up and drop-off zones (Fig 9; ¶ 144: Virtual hub transportation capacity pick-up target zone 960; ¶ 145: Virtual hub transportation capacity drop-off target zone 950)
and an external server configured to provide high-precision map information and provide mobility service information including traffic information and region detail information (¶ 20: The system and method are further capable of calculating traffic 

Simpson does not teach the following; however Nagarajan discloses:
match a current location and a destination of an autonomous vehicle to each of the zones (¶ 19: Allocation information is communicated to the allocated AV by the server, enabling the allocated AV to reach the pick-up location from a current location of the AV)
estimated routes, estimated pick-up times, and estimated fare information to a user terminal on the basis of information regarding a current location and a desired destination of a passenger of the autonomous vehicle by utilizing data pre-calculated for each of the zones (¶ 65: The notification interface 602 may further include a first navigation map 604 showing the pick-up location ‘A’, the drop-off location ‘B’, and an estimated route from the pick-up location ‘A’ to the drop-off location ‘B’.;¶ 44:The allocation information includes an estimated time to complete the ride, an estimated fare to be charged for the ride, an estimated time of arrival at the second location ‘B’, vehicle information of the allocated vehicle, or the like)
an autonomous vehicle configured to travel to a destination by itself according to a control command delivered from the server without a driver's intervention (¶ 26 & 27) 

Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify Simpson with Nagarajan. Simpson teaches the underlying zone based fleet distribution portions of this claim. Nagarajan is used to provide rideservice information and addresses vehicle choice and route management. Adding this functionality to Simpson is expected as Simpson references such mobility services as .
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson (US 20200219017 A1) in view of Nagarajan (US 20200286003 A1) as applied to claim 1 above and further in view of Efland (US 20200089973 A1), and Kline (US 20200124427 A1).
Regarding Claim 2, Simpson in view of Nagarajan teaches all of the limitations of Claim 1. Simpson also teaches:
a first display module configured to display currently available mobility services (Fig 10; ¶ 153: In some embodiments, virtual hub transportation capacity unit constraint and no arbitrage selections 1010 may include a subset or superset thereof: cheapest route 1011; single mode 1012; multi-mode 1013; fastest route 1014; most scenic 1015; highest rating 1016; most available 1017) and corresponding pick-up zones, drop-off zones (Fig 9; ¶ 144: Virtual hub transportation capacity pick-up target zone 960; ¶ 145: Virtual hub transportation capacity drop-off target zone 950)
Simpson does not teach the following; however Nagarajan discloses:
estimated routes, estimated pick-up times, and estimated fare information on the basis of information regarding a current location and a desired destination of the user terminal (¶ 65: The notification interface 602 may further include a first navigation map 604 showing the pick-up location ‘A’, the drop-off location ‘B’, and an estimated route from the pick-up location ‘A’ to the drop-off location ‘B’.;¶ 44:The allocation information includes an estimated time to complete the ride, an estimated fare to be charged for the ride, an estimated time of arrival at the second location ‘B’, vehicle information of the allocated vehicle, or the like)
a first navigation module configured to map coordinates of a current location to a prestored corresponding map (¶ 65: The notification interface 602 may further include a first navigation map 604 showing the pick-up location ‘A’, the drop-off 
Simpson does not teach the following; however Efland discloses:
The total management system of claim 1, wherein the user terminal comprises: a data modem module configured to connect the server and the autonomous vehicle through a wireless network to perform data communication (Fig 6 & ¶ 46)
a first shared mobility service application module configured to execute an application installed in the user terminal, propose an optimal mobility service to a user, and provide a UI for dynamically adjusting a drop-off location while the service is in use (Claim 11: and selecting an interaction point from the one or more interaction points to use for stopping the vehicle; ¶ 60: the vehicle 640 may be equipped with a ride-service computing device 648, which may be a tablet or any other suitable device installed by transportation management system 660 to allow the user to interact with the vehicle)
configured to specify and display an optimal pick-up candidate zone calculated by the server and a vehicle type provided to the pick-up candidate zone (¶ 24: The improved approach can allow vehicles to determine interaction points (e.g., pick-up locations, drop-off locations) for various geographic location; Fig 1A & ¶ 25)
Simpson does not teach the following; however Kline discloses:
a first augmented reality (AR)/virtual reality (VR) engine module configured to generate changeable zones calculated on the basis of roads adjacent to a pick-up point and a drop-off point and service change details corresponding to the change by using AR and VR (Fig 2A & ¶ 45: In some embodiments of the invention, blocks 205 through 209 of FIG. 2A, are performed in real time, thus providing an augmented reality.)

Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify Simpson with Efland. Simpson teaches
the linked independent claim as well as the underlying mobility service portions of this claim. Efland is used to identify pickup and drop-off points by identifying locations. Adding this functionality to Simpson allows for easier pickup and drop-off of a passenger as it can give more precise directions to both the vehicle and user. Such functionality is addressed in Efland as it directly references being used in conjunction with a service such as Simpson (see 660/670 in Fig 6).
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify Simpson with Kline. Simpson teaches
the linked independent claim as well as the underlying mobility service portions of this claim. Kline is used to identify pickup and drop-off points via augmented reality. Adding this functionality to Simpson allows for easier pickup and drop-off of a passenger as it can give more precise directions to both the vehicle and user. Such functionality is addressed in Kline as it directly references being used in conjunction with a service such as Simpson (see background).
Regarding Claim 4, Simpson in view of Nagarajan teaches all of the limitations of Claim 1. Simpson does not teach the following; however Efland discloses:
The total management system of claim 1, wherein the autonomous vehicle comprises: a telematics module configured to transmit and receive mobility service 
a second navigation module configured to map coordinates of the current location of the autonomous vehicle detected through a GPS module onto a prestored corresponding map (¶ 52: In particular embodiments, third-party system 670 may be a network-addressable computing system that may provide HD maps or host GPS maps)
an advanced driver assistance systems (ADAS) camera module configured to capture an image in front of the autonomous vehicle, determine front collision and lane departure, and output a notification to the outside (¶ 55: In particular embodiments, the vehicles 640 may receive data from and transmit data to the transportation management system 660 and the third-party system 670…Examples of data transmitted from the vehicle 640 may include, e.g., telemetry and sensor data, determinations/decisions based on such data, vehicle condition or state (e.g., battery/fuel level, tire and brake conditions, sensor condition, speed, odometer, etc.), location, navigation data, passenger inputs (e.g., through a user interface in the vehicle 640, passengers may send/receive data to the transportation management system 660 and third-party system 670), and any other suitable data.;¶ 57:  As another example, the vehicle 640 may have optical cameras pointing in different directions. The cameras may be used for, e.g., recognizing roads, lane markings, street signs, traffic lights, police, other vehicles, and any other visible objects of interest… the vehicle 640 may further be equipped with sensors for detecting and self-diagnosing the vehicle's own state and condition)
a state determination module configured to determine a vehicle driving state on the basis of transmission data and driving indication information provided by the server  the vehicle 640 may further be equipped with sensors for detecting and self-diagnosing the vehicle's own state and condition)
a second shared mobility service application module configured to execute an application installed in the autonomous vehicle, propose an optimal mobility service to the user, and provide a UI/UX for dynamically adjusting a drop-off location while the service is in use (Claim 11: and selecting an interaction point from the one or more interaction points to use for stopping the vehicle; ¶ 60: the vehicle 640 may be equipped with a ride-service computing device 648, which may be a tablet or any other suitable device installed by transportation management system 660 to allow the user to interact with the vehicle)
a second display module configured to display available mobility services and corresponding pick-up zones, drop-off zones, estimated routes, estimated pick-up times, and estimated fare information on the basis of information regarding the location and destination of the autonomous vehicle and configured to display an optimal drop-off zone calculated by the server (¶ 60: the vehicle 640 may be equipped with a ride-service computing device 648, which may be a tablet or any other suitable device installed by transportation management system 660 to allow the user to interact with the vehicle)
Simpson does not teach the following; however Kline discloses:
a second augmented reality (AR)/virtual reality (VR) engine module configured to generate changeable zones calculated on the basis of roads adjacent to a pick-up point and a drop-off point and service change details corresponding to the change using AR and VR (Fig 2A & ¶ 45: In some embodiments of the invention, blocks 205 through 209 of FIG. 2A, are performed in real time, thus providing an augmented reality.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the

the linked independent claim portion of this claim. Efland is used to identify pickup and drop-off points by identifying locations. Adding this functionality to Simpson allows for easier pickup and drop-off of a passenger as it can give more precise directions to both the vehicle and user. Such functionality is addressed in Efland as it directly references being used in conjunction with a service such as Simpson (see 660/670 in Fig 6).
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify Simpson with Kline. Simpson teaches
the linked independent claim portion of this claim. Kline is used to identify pickup and drop-off points via augmented reality. Adding this functionality to Simpson allows for easier pickup and drop-off of a passenger as it can give more precise directions to both the vehicle and user. Such functionality is addressed in Kline as it directly references being used in conjunction with a service such as Simpson (see background).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Simpson (US 20200219017 A1) in view of Nagarajan (US 20200286003 A1) as applied to claim 1 above and further in view of Efland (US 20200089973 A1)
Regarding Claim 3, Simpson in view of Nagarajan teaches all of the limitations of Claim 1. Simpson also teaches:
a zone determination module configured to divide a service area into zones of various sizes on the basis of region-specific traffic predicted by the traffic prediction module (See Figs 3 & 4, referred to as hubs in the spec see ¶ 24: In some embodiments, the functions may include the user directing the GUI to place a user profile in a virtual hub so that they may participate, transact or trade a combination of 

Simpson does not teach the following; however Nagarajan discloses:
a mobility service information gathering module configured to collect the mobility service information input from the external server in real time and gather the mobility service information on a region basis and on a zone basis (¶ 18: The method includes one or more operations executed by a server of the system to allocate vehicles to ride requests of passengers)
a drop-off information gathering module configured to gather at least one of a vehicle arrival time, an estimated fare section, and a walking time for each service of a plurality of drop-off candidate points of each of the zones (¶ 65: The notification interface 602 may further include a first navigation map 604 showing the pick-up location ‘A’, the drop-off location ‘B’, and an estimated route from the pick-up location ‘A’ to the drop-off location ‘B’.;¶ 44:The allocation information includes an estimated time to complete the ride, an estimated fare to be charged for the ride, an estimated time of arrival at the second location ‘B’, vehicle information of the allocated vehicle, or the like)

Simpson does not teach the following; however Efland discloses:
The total management system of claim 1, wherein the server comprises: a traffic prediction module configured to predict region-specific traffic by reflecting at least one of commercial facility distribution, traffic information, and residential population information using mobility service information input from the external server (¶ 55: In particular embodiments, the vehicles 640 may receive data from and transmit data to the transportation management system 660 and the third-party system 670. Examples of received data may include, e.g. … traffic information)
an optimal mobility service recommendation engine module configured to choose a pick-up candidate zone matched to a user's location and a vehicle type provided to the pick-up candidate zone on the basis of the mobility service information collected by the mobility service information gathering module (¶ 24: The improved approach can allow vehicles to determine interaction points (e.g., pick-up locations, drop-off locations) for various geographic location; Fig 1A & ¶ 25)
an optimal drop-off zone recommendation engine module configured to choose a drop- off candidate zone on the basis of the zone chosen by the optimal mobility service recommendation engine module (¶ 24: The improved approach can allow vehicles to determine interaction points (e.g., pick-up locations, drop-off locations) for various geographic location; Fig 1A & ¶ 25)
a message broadcaster module configured to transmit a list of pick-up candidate zones chosen by the optimal mobility service recommendation engine module and drop-off candidate zones chosen by the optimal drop-off zone recommendation engine module to the autonomous vehicle and the user terminal in a broadcasting manner (¶ 24: In various embodiments, the vehicle can determine a prioritized list of interaction points (e.g., pick-up locations, drop-off locations) for various physical structures) 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Simpson and Nagarajan with Efland. Simpson and Nagarajan teach the linked independent claim as well as the underlying mobility service portions of this claim. Efland is used to identify pickup and drop-off points by identifying locations. Adding this functionality to Simpson allows for easier pickup and drop-off of a passenger as it can give more precise directions to both the vehicle and user. Such functionality is addressed in Efland as it directly references being used in conjunction with a service such as Simpson (see 660/670 in Fig 6).
Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson (US 20200219017 A1) in view of Nagarajan (US 20200286003 A1) and Efland (US 20200089973 A1).
Regarding Claim 5, Simpson teaches:
A control method for a total management system using a user interface (UI)/user experience (UX) for zone-based mobility service recommendation and dynamic drop-off location setting (Abstract)
the control method comprising: collecting mobility service information including … region detail information input from an external server in real time and gathering the mobility service information on a region basis and on a zone basis by means of a mobility service information gathering module in a server (Fig 10; ¶ 153: In some embodiments, virtual hub transportation capacity unit constraint and no arbitrage selections 1010 may include a subset or superset thereof: cheapest route 1011; single mode 1012; multi-mode 1013; fastest route 1014; most scenic 1015; highest rating 1016; most available 1017)
and performing division such that usage becomes uniform on the basis of a region-specific service use frequency by means of a zone determination module in the server (See Figs 3 & 4, referred to as hubs in the spec see ¶ 25: generating and applying one or more optimization techniques to form a virtual hub with other users that have similar transportation requests within a geographic boundary)
dividing a service area into zones on the basis of the adjusted zone boundary by means of the zone determination module in the server (See Figs 3 & 4, referred to as hubs in the spec see ¶ 25: generating and applying one or more optimization techniques to form a virtual hub with other users that have similar transportation requests within a geographic boundary) 

Simpson does not teach the following; however Nagarajan discloses:
gathering a mobility service including a vehicle arrival time, an estimated fare section, and a walking time for each service of a plurality of points of each of the zones on the basis of the zones from the external server by means of a mobility service information gathering module in the server (¶ 44:The allocation information includes an estimated time to complete the ride, an estimated fare to be charged for the ride, an estimated time of arrival at the second location ‘B’, vehicle information of the allocated vehicle, or the like)

Simpson does not teach the following; however Efland discloses:
the control method comprising: collecting mobility service information including traffic information (¶ 55: In particular embodiments, the vehicles 640 may receive data from and transmit data to the transportation management system 660 and the third-party system 670. Examples of received data may include, e.g. … traffic information,)
performing classification into a serviceable region and a non-serviceable region on the basis of traffic regulations (¶ 49: the pick-up location is otherwise unavailable due to construction, traffic congestion, changes in pick-up/drop-off rules, or any other reason) 
adjusting a zone boundary by reflecting commercial facility distribution, traffic information (¶ 55: In particular embodiments, the vehicles 640 may receive data from and transmit data to the transportation management system 660 and the third-party system 670. Examples of received data may include, e.g. … traffic information)
choosing a list of pick-up candidate zones and drop-off candidate zones matched to a user's current location by means of an optimal mobility service recommendation engine module and an optimal drop-off zone recommendation engine module in the 
transmitting the chosen list of the pick-up candidate zones and the drop-off candidate zones chosen by the optimal drop-off zone recommendation engine module to an autonomous vehicle and a user terminal in a broadcasting manner by means of a message broadcaster module in the server (Fig 6 & ¶ 50: Particular embodiments may provide interfaces that enable a user device 630 (which may belong to a ride requestor or provider), a transportation management system 660, vehicle system 640, or a third-party system 670 to process, transform, manage, retrieve, modify, add, or delete the information stored in the data store)
Regarding Claim 6, Simpson in view of Nagarajan and Efland teaches all of the limitations of Claim 5. Efland also discloses:
The control method of claim 5, further comprising performing information update in the server on the basis of the gathered mobility service when traffic near the zone fluctuates over a certain level (¶ 55: In particular embodiments, the vehicles 640 may receive data from and transmit data to the transportation management system 660 and the third-party system 670. Examples of received data may include, e.g. … traffic information)
Regarding Claim 7, Simpson in view of Nagarajan and Efland teaches all of the limitations of Claim 5. Nagarajan also discloses:
The control method of claim 5, wherein the optimal mobility service recommendation engine module chooses a vehicle type provided to the selected pick-up candidate zone (Fig 8D & ¶ 18: One of the AV or the MV is selected from the plurality of vehicles by server based on the analysis of the set of parameters)
Regarding Claim 8, Simpson in view of Nagarajan and Efland teaches all of the limitations of Claim 7. Nagarajan also discloses:
The control method of claim 7, wherein the vehicle type is chosen on the basis of at least one of the chosen zone, a location of the vehicle, and predicted region-specific traffic (Fig 8D & ¶ 18: One of the AV or the MV is selected from the plurality of vehicles by server based on the analysis of the set of parameters)
Regarding Claim 9, Simpson in view of Nagarajan and Efland teaches all of the limitations of Claim 5. Simpson also teaches:
The control method of claim 5, further comprising:  displaying mobility service information associated with the zone and including currently selectable services (Fig 10; ¶ 153: In some embodiments, virtual hub transportation capacity unit constraint and no arbitrage selections 1010 may include a subset or superset thereof: cheapest route 1011; single mode 1012; multi-mode 1013; fastest route 1014; most scenic 1015; highest rating 1016; most available 1017)
and selecting an optimal service from the mobility service information displayed on the user terminal and the autonomous vehicle (Fig 10; ¶ 153: In some embodiments, virtual hub transportation capacity unit constraint and no arbitrage selections 1010 may include a subset or superset thereof: cheapest route 1011; single mode 1012; multi-mode 1013; fastest route 1014; most scenic 1015; highest rating 1016; most available 1017)
Simpson does not teach the following; however Nagarajan discloses:
drop-off areas, estimated arrival times, estimated fares, and estimated walking routes on the user terminal and the autonomous vehicle (¶ 65: The notification interface 602 may further include a first navigation map 604 showing the pick-up location ‘A’, the drop-off location ‘B’, and an estimated route from the pick-up location ‘A’ to the drop-off 
Regarding Claim 10, Simpson in view of Nagarajan and Efland teaches all of the limitations of Claim 5. Nagarajan also discloses:
The control method of claim 5, further comprising: when a pick-up area change is requested by the user terminal, choosing pick-up candidate zones matched to the user's location chosen by the optimal mobility service recommendation engine module on the basis of the gathered vehicle arrival time, estimated fare section, and walking time for each service of a plurality of drop-off points on a zone basis by means of a drop-off information gathering module in the server (¶ 65: The notification interface 602 may further include a first navigation map 604 showing the pick-up location ‘A’, the drop-off location ‘B’, and an estimated route from the pick-up location ‘A’ to the drop-off location ‘B’.;¶ 44:The allocation information includes an estimated time to complete the ride, an estimated fare to be charged for the ride, an estimated time of arrival at the second location ‘B’, vehicle information of the allocated vehicle, or the like)
transmitting the chosen pick-up candidate zones to the user terminal by means of the message broadcaster module in the server (¶ 65: The notification interface 602 may further include a first navigation map 604 showing the pick-up location ‘A’, the drop-off location ‘B’, and an estimated route from the pick-up location ‘A’ to the drop-off location ‘B’)
when one of the pick-up candidate zones displayed on the user terminal is selected, choosing an assignable vehicle type of the selected zone (Fig 8D & ¶ 18: One of the AV or the MV is selected from the plurality of vehicles by server based on the analysis of the set of parameters)
when a specific vehicle assignment zone is selected from among a plurality of vehicle assignment zones displayed on the user terminal and then a vehicle type is selected, gathering a plurality of estimated vehicle assignment zone arrival (delay) times of the selected vehicle type by means of a drop-off information gathering module in the server and transmitting the gathered estimated vehicle assignment zone arrival (delay) times to the user terminal by means of the message broadcaster module (¶ 44:The allocation information includes an estimated time to complete the ride, an estimated fare to be charged for the ride, an estimated time of arrival at the second location ‘B’, vehicle information of the allocated vehicle, or the like)
when a final vehicle assignment area is selected in the specific vehicle assignment zone and the delay time displayed on the user terminal, transmitting a location of the selected final vehicle assignment area to the autonomous vehicle in the server(¶ 44:The allocation information includes an estimated time to complete the ride, an estimated fare to be charged for the ride, an estimated time of arrival at the second location ‘B’, vehicle information of the allocated vehicle, or the like)
Simpson does not teach the following; however Efland discloses:
designating an intra-zone region- specific vehicle assignment zone in the selected zone, and generating map labeling data of the designated intra-zone region-specific vehicle assignment zone by means of the optimal mobility service recommendation engine module in the server and transmitting the map labeling data to the user terminal by means of the message broadcaster module (Fig 4 & ¶ 43: For example, the map 400 identifies a set of interaction points 406
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson (US 20200219017 A1) in view of Nagarajan (US 20200286003 A1) and Efland (US 20200089973 A1) as applied to claim 10 above and further in view of Kline (US 20200124427 A1).
Regarding Claim 11, Simpson in view of Nagarajan and Efland teaches all of the limitations of Claim 10. Nagarajan also discloses:
gathering delay times for vehicle assignment zones adjacent to the building surfaces highlighted on the user terminal in the server and transmitting the gathered delay times to the user terminal by means of the message broadcaster module (¶ 44:The allocation information includes an estimated time to complete the ride, an estimated fare to be charged for the ride, an estimated time of arrival at the second location ‘B’, vehicle information of the allocated vehicle, or the like)
Simpson does not teach the following; however Efland discloses:
The control method of claim 10, further comprising: when 3D building data of a landmark building in an area is requested on the basis of a vehicle assignment zone map displayed on the user terminal, gathering the requested 3D building data by means of the mobility service information gathering module in the server and transmitting the gathered 3D building data to the user terminal by means of the message broadcaster module (¶ 27: After disambiguation, the vehicle can determine 
highlighting building surfaces in a 3D building view highlighted on the user terminal (Fig 1B & ¶ 27)
Simpson does not teach the following; however Kline discloses:
when a specific building surface is selected on the user terminal from among the highlighted building surfaces displayed along with the delay times, gathering a street view image corresponding to the selected specific building surface by means of the mobility service information gathering module in the server and transmitting the gathered street view image to the user terminal by means of the message broadcaster module (¶ 51: block 215, the user device 110 captures at least one image of the user's surroundings, and the user application 115 transmits that image to the server 150)
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify Simpson with Efland. Simpson teaches
the linked independent claim as well as the underlying mobility service portions of this claim. Efland is used to identify pickup and drop-off points by identifying locations. Adding this functionality to Simpson allows for easier pickup and drop-off of a passenger as it can give more precise directions to both the vehicle and user. Such functionality is addressed in Efland as it directly references being used in conjunction with a service such as Simpson (see 660/670 in Fig 6).
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify Simpson with Kline. Simpson teaches
the linked independent claim as well as the underlying mobility service portions of this claim. Kline is used to identify pickup and drop-off points via augmented reality. Adding this functionality to Simpson allows for easier pickup and drop-off of a passenger as it can give more 
Regarding Claim 12, Simpson teaches all of the limitations of Claim 10. Simpson does not teach the following; however Kline discloses:
The control method of claim 10, wherein service change details are generated using augmented reality (AR) and virtual reality (VR) through at least one of a first AR/VR engine module and a second AR/VR engine module of the user terminal and the autonomous vehicle. (Fig 2A & ¶ 45: In some embodiments of the invention, blocks 205 through 209 of FIG. 2A, are performed in real time, thus providing an augmented reality.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify Simpson with Kline. Simpson teaches
the linked independent claim portion of this claim. Kline is used to identify pickup and drop-off points via augmented reality. Adding this functionality to Simpson allows for easier pickup and drop-off of a passenger as it can give more precise directions to both the vehicle and user. Such functionality is addressed in Kline as it directly references being used in conjunction with a service such as Simpson (see background).
Conclusion
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Johnson whose telephone number is (571)272-5739.  The examiner can normally be reached on 8:00 – 5:00 EST.
26.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Mahne can be reached on (571) 270-5317.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
27.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/D.A.J./
               Examiner, Art Unit 3668
/KEVIN P MAHNE/Primary Examiner, Art Unit 3668